Citation Nr: 0423362	
Decision Date: 08/25/04    Archive Date: 09/01/04	

DOCKET NO.  02-06 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
malaria.  


REPRESENTATION

Veteran represented by:	F. Jenkins, Attorney


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to March 
1947.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.  

For the following reasons, this appeal is being REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  


REMAND

The veteran in this case seeks an increased (compensable) 
evaluation for service-connected malaria.  In pertinent part, 
it is argued that the various manifestations of that 
disability are more severe than currently evaluated, and 
productive of a greater degree of impairment than is 
reflected by the noncompensable evaluation presently 
assigned.  

The Board notes that, during the course of a hearing before 
the undersigned Acting Member of the Board in August 2003, 
the veteran and his attorney were advised that, should they 
wish to submit additional evidence which had not previously 
been available to and/or reviewed by the RO, they should 
submit that evidence in conjunction with a written waiver of 
RO jurisdiction.  A review of the record discloses that, 
subsequent to the aforementioned hearing in August 2003, the 
veteran and his attorney did, in fact, submit such additional 
evidence.  However, to date, no waiver of RO jurisdiction has 
been received.  Under the circumstances, the evidence in 
question must be forwarded to and reviewed by the RO in order 
to afford the veteran his full due process rights under the 
law.  

The Board further notes that, just prior to the inception of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  This liberalizing law is 
applicable to this appeal.  The VA has promulgated 
regulations to implement the provisions of this law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and implementing regulations essentially provide that 
the VA will assist a claimant in obtaining evidence necessary 
to substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Pursuant to the VCAA, the VA has a duty to notify the veteran 
and his attorney, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that, despite the issuance (in April 2002) of 
a Statement of the Case, the RO has failed to provide the 
veteran and his attorney with adequate notice of the VCAA, or 
of the information and evidence needed to substantiate his 
claim.  This lack of notice constitutes a violation of the 
veteran's due process rights.  Accordingly, the case must be 
REMANDED in order that the veteran and his attorney may be 
provided with such notice.  

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient records, subsequent to 
September 2002, the date of the most 
recent clinical evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  In addition, the 
veteran and his attorney should be 
informed of any such problem.  

2.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the VCAA is complete.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5103, 5103A (2002), and in 38 C.F.R. 
§ 3.159 (2003) are fully complied with 
and satisfied.  

3.  The RO should then review the 
veteran's claim for an increased 
(compensable) evaluation for 
service-connected malaria.  In so doing, 
the RO should specifically consider those 
private medical records covering the 
period from November 2001 to September 
2002, which were received in October 
2003.  Should the benefit sought on 
appeal remain denied, the veteran and his 
attorney should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the issuance of a 
Statement of the Case in April 2002.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

